EXHIBIT 10.3
 
FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is
made and entered into effective as of the 31st day of December, 2008, by and
between MULTIMEDIA GAMES, INC., a Delaware corporation (the “Company”), and
GINNY SHANKS (the “Executive”).


WHEREAS, the Company and the Executive entered into that certain Executive
Employment Agreement dated July 28, 2008 (as amended, modified and supplemented
from time to time, the “Employment Agreement”); and


WHEREAS, the parties desire to amend the Employment Agreement pursuant to the
terms conditions and conditions contained herein;


NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained and for other good and valuable consideration, the receipt, adequacy
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


1.
Terms.  Capitalized terms used herein and not otherwise defined herein
(including, without limitation, in the language amendatory to the Employment
Agreement) shall have the respective meanings given such terms in the Employment
Agreement.



2.
Schedule 1.7.2 entitled “Termination Without Cause; Resignation for Good Reason”
shall be deleted in its entirety and replaced with the following paragraph:



1.7.2 Termination Without Cause; Resignation for Good Reason.  Subject to the
provisions set forth in Section 1.7.3, in the case of a termination of
Executive’s employment hereunder  Without Cause in accordance with Section 1.6.4
above, or Executive’s resignation with Good Reason, the Company (i) shall pay
Executive (A) in the event that the Termination takes place one year from the
Effective Date, one year of Base Salary continuation (to be paid in accordance
with the Company’s normal payroll practices) and Target Bonus (Target Bonus to
be paid at the end of the year within the time set forth in Section 1.4.2),
subject to the tax withholding specified in Section 1.4.1 above or (B) in the
event that the Termination takes place two years from the Effective Date, two
years of Base Salary continuation (to be paid in accordance with the Company’s
normal payroll practices) and two years of Target Bonus (Target Bonuses to be
paid at the end of each year within the time set forth in Section 1.4.2); such
payments must not however extend beyond the second taxable year of the Executive
following the taxable year in which the termination of employment occurred; and
(ii) if Executive elects to continue health coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), for a period up to one year after
the termination, the Company will pay Executive’s premiums, in an amount
sufficient to maintain the level of health benefits in effect on Executive’s
last day of employment.  Further, subject to the provisions set forth in Section
1.7.3, in the event that there is a Change of Control and within one year after
the closing of the Change of Control, Executive is terminated Without Cause or
resigns for Good Reason, (i) the Company shall pay Executive a lump sum equal to
two years of Base Salary continuation and two years of Target Bonus, such lump
sum payment must be made within 60 days of such termination of employment; (ii)
if Executive elects to continue health coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), for a period up to one year after the
termination, the Company will pay Executive’s premiums, in an amount sufficient
to maintain the level of health benefits in effect on Executive’s last day of
employment; and (iii) the Option will immediately vest as set forth in Section
1.5.
 

--------------------------------------------------------------------------------


 
For purposes of this Agreement, “Good Reason” means the occurrence of any of the
following:  (i) the assignment to Executive of duties materially inconsistent
with his status as Chief Marketing Officer of the Company or a material adverse
alternation in the nature or status of his responsibilities, duties or
authority; (ii) a material reduction by the Company in Executive’s then Base
Salary or Target Bonus, a material reduction in other benefits, or the failure
by the Company to pay Executive any material portion of his current compensation
when due; (iii) a requirement that Executive report to a primary work location
that is more than 50 miles from the Company’s current location in Reno, Nevada;
or (iv) the failure of the Executive and a successor company to reach a mutually
agreeable employment agreement, so long as Executive is willing and able to
execute a new contract that substantially provides similar terms and conditions
to this Agreement.  Notwithstanding the foregoing, Executive’s resignation shall
not be treated as a resignation for Good Reason unless (a) Executive notifies
the Company in writing of a condition constituting Good Reason within 45 days
following Executive’s becoming aware of such condition; (b) the Company fails to
remedy such condition within 30 days following such written notice (the “Remedy
Period”); and (c) Executive resigns within 30 days following the expiration of
the Remedy Period.  In addition the termination must occur within two years of
the occurrence of one of the above enumerated events.  Further, in the event
that Executive resigns for Good Reason and within two years from such date
accepts employment with the Company, any acquirer or successor to the Company’s
business or any affiliate parent or subsidiary of either the Company or its
successor, then the Executive will forfeit any right to severance payments
hereunder and will reimburse the Company for the full amount of such payments
received by Executive within 30 days of accepting such
employment.  Notwithstanding the previous sentence, if such payments are deemed
Deferred Compensation, then such payments shall only be forfeited to the extent
allowed by Section 409A.
 
3.
Section 4.2, entitled Section 409A shall be deleted in its entirety and replaced
by the following:

4.2.           Section 409A.  Notwithstanding any inconsistent provision of this
Agreement, to the extent the Company determines in good faith that (a) one or
more of the payments or benefits received or to be received by Executive
pursuant to this Agreement in connection with Executive’s termination of
employment would constitute deferred compensation subject to the rules of
Section 409A of the Code (“Section 409A”) and (b) Executive is a “specified
employee” under Section 409A, then only to the extent required to avoid
Executive’s incurrence of any additional tax or interest under Section 409A,
such payment or benefit will be delayed until the earliest date following
Executive’s “separation from service” within the meaning of Section 409A which
will permit Executive to avoid such additional tax or interest.  The Company and
Executive agree to negotiate in good faith to reform any provisions of this
Agreement to maintain to the maximum extent practicable the original intent of
the applicable provisions without violating the provisions of Section 409A, if
the Company deems such reformation necessary or advisable pursuant to guidance
under Section 409A to avoid the incurrence of any such interest and
penalties.  Such reformation shall not result in a reduction of the aggregate
amount of payments or benefits under this Agreement.  Any payments under this
Agreement that are deemed subject to Section 409A shall be subject to the
following terms and provisions:
 
2

--------------------------------------------------------------------------------


 
 
4.2.1
Nonassignability.  The Executive, nor any other person shall have the right to
commute, sell, assign, transfer, pledge, anticipate, mortgage, or otherwise
encumber, transfer, hypothecate, alienate, or convey in advance of actual
receipt, the amounts, if any, payable under this Agreement that are deemed under
         
Section 409A to be “deferred compensation” (“Deferred Compensation”), or any
part thereof, and all rights to such payments are expressly declared to be,
unassignable and non-transferable.  Subject to Section 4.2.3 below, no part of
the amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment, or sequestration for the payments of debts, judgments,
alimony or separate maintenance owed by Executive or any other person, be
transferable by operation of law in the event of a Executive’s or any other
person’s bankruptcy or insolvency, or be transferable to a spouse as a result of
a property settlement or otherwise.  Any purported assignment, encumbrance or
transfer of any nature before actual receipt shall be null and void.

 
 
4.2.2
No Suspension of Severance.  Once the deferred compensation payments commence,
such payments shall continue to be made, except as otherwise permitted under
Section 409A.

 
 
4.2.3
Set-Off.  Notwithstanding any provision herein or any agreement to the contrary,
the Company shall not have any right to offset against any Deferred Compensation
benefits payable under this Agreement until such benefit is distributable to
Executive or his/her beneficiary or as otherwise allowed under Section 409A.

 
 
4.2.4
Acceleration of Benefits.  The Company may not accelerate any Deferred
Compensation benefits.  Notwithstanding the previous sentence, the Company may
permit any acceleration that is allowed under Section 409A.

 
 
4.2.5
Compliance with Section 409A.  The provisions of  this Agreement shall be
interpreted and administered consistent with Section 409A, Treasury Regulations
and other applicable guidance issued under Section 409A and shall incorporate
the terms and provisions required by Section 409A.  If any provision herein
would cause noncompliance with Section 409A, such provision shall be disregarded
and this Employment Agreement shall be construed and administered as if such
provision were not a part of this Employment Agreement.

 


4.
Ratification.  The Employment Agreement, as herein amended, remains in full
force and effect in accordance with its terms, and the Company and the Executive
hereby ratify and confirm the same.  The Company and the Executive agree that no
event of default or default has occurred and is continuing under the Employment
Agreement, as herein amended.



5.
Law Governing.  This Amendment shall be governed by and interpreted in
accordance with the laws of the State of Texas.

 

 
3

--------------------------------------------------------------------------------




This First Amendment to Executive Employment Agreement is executed on the 31st
day of December, 2008.
 
 

 
“COMPANY”
           
MULTIMEDIA GAMES, INC.
                    By:
/s/ Neil E. Jenkins
   
 
NEIL E. JENKINS
   
 
Chairman Compensation Committee
           
“EXECUTIVE”
                    /s/ Ginny E. Shanks     
 
GINNY E. SHANKS
 



4

--------------------------------------------------------------------------------

